Exhibit 10.3

MANAGEMENT EMPLOYMENT AGREEMENT

The following agreement effective 1 January 2006 is hereby entered into between
Art Hicks (hereinafter known as Executive) and CYBEX INTERNATIONAL (together
with its affiliated corporations hereinafter known as the “Company”) and having
its principal offices at 10 Trotter Drive, Medway, MA. 02053.

 

  1. DUTIES AND RESPONSIBILITIES

Executive agrees to hold the position of Chief Operating Officer with
duties/responsibilities of that position and shall be directly responsible to
the Chief Executive Officer.

 

  2. BEST EFFORTS

Executive agrees to devote best efforts to his/her employment with the Company
on a full-time basis. He/she further agrees not to use the facilities, personnel
or property of the Company for personal or private business benefit.

 

  3. ETHICAL CONDUCT

Executive will conduct himself/herself in a professional and ethical manner at
all times and will comply with all company policies as well as all State and
Federal regulations and laws as they may apply to the services, products, and
business of the Company.

 

  4. COMPENSATION

 

  a) Salary shall be $265,000/year payable in equal installments as per the
company’s payroll policy. Salary shall be considered on an annual basis and may
be adjusted based on performance as approved by the Board.

 

  b) Benefits shall be the standard benefits of the Company as they exist from
time to time.

 

  c) Other specific benefits as they may be negotiated.

 

  5. NON-DISCLOSURE

Executive acknowledges that employment with the Company requires him/her to have
access to confidential information and material belonging to the Company,
including customer lists, contracts, proposals, operating procedures, and trade
secrets. Upon termination of employment for any reason, Executive agrees to
return to the Company any such confidential information and material in his/her
possession with no copies thereof retained. Executive further agrees, whether



--------------------------------------------------------------------------------

during employment with the Company or any time after the termination thereof
(regardless of the reason for such termination), he/she will not disclose nor
use in any manner, any confidential or other material relating to the business,
operations, or prospects of the Company except as authorized in writing by the
Company. The foregoing restrictions shall not apply to any information which is
presently public knowledge or which becomes public knowledge through a source or
sources other than employee.

 

  6. NON-COMPETITION

During employment with the Company and for a period of one year thereafter
(regardless of the reason for termination) Executive agrees he/she will not,
directly or indirectly, in any way for his/her own account, as Executive,
stockholder, partner, or otherwise, or for the account of any other person,
corporation, or entity:

 

  a) Engage, within any geographic area in which the Company is then conducting
its business, in any business segment in which he/she has actively participated
as an Executive of the Company; or

 

  b) Solicit customers who, during the period of employment, were customers of
the Company or were actively solicited as customers of the Company; or

 

  c) Offer employment to any employee of the Company in any capacity whatsoever
or attempt to induce or cooperate with any other firm in an attempt to induce an
employee of the Company to leave the employ of the Company; or

 

  d) Attempt or cooperate with any other firm in an attempt to induce any
independent contractor of the Company to cease providing services to the
Company.

 

  7. INVENTIONS

Executive agrees to promptly disclose to the Company each discovery,
improvement, or invention conceived, made, or reduced to practice (whether
during working hours or otherwise) during the term of employment. Executive
agrees to grant to the Company the entire interest in all of such discoveries,
improvements, and inventions and to sign all patent/copyright applications or
other documents needed to implement the provisions of this paragraph without
additional consideration. Executive further agrees that all works of authorship
subject to statutory copyright protection developed jointly or solely, while
employed shall be considered a work made for hire and any copyright thereon
shall belong to the Company. Any invention, discovery, or improvement conceived,
made, or disclosed, during the one year period following the termination of
employment with the Company shall be deemed to have been made, conceived, or
discovered during employment with the Company.

 

2



--------------------------------------------------------------------------------

Executive acknowledges that the only discoveries, improvements, and other
inventions made prior to the date hereof which have not been filed in the United
States Patent Office are attached as Exhibit A.

 

  8. NO CURRENT CONFLICT

Executive hereby assures the Company that he/she is not currently restricted by
any existing employment or non-compete agreement that would conflict with the
terms of this Agreement.

 

  9. TERMINATION AND TERMINATION BENEFITS

Employment is “at will” which means that either the Company or Executive may
terminate at any time, with or without cause or good reason.

 

  a) The Company may terminate other than for “cause” at any time upon written
notice to Executive.

 

  b) The Company may terminate employment for “cause” at any time upon written
notice setting forth the nature of such cause and in the case of clause (1) or
(4), the failure or default shall not have been fully cured to the reasonable
satisfaction of the Company within 30 days after the date such notification is
provided. The following, as determined by the Company in its reasonable
judgment, shall constitute “cause” for termination:

 

  (1) Executive’s failure to perform his duties and responsibilities to the
Company, which failure is either (a) the result of the intentional conduct of
Executive or (b) substantial and prolonged in nature.

 

  (2) Any Executive misconduct which, in the discretion of the Company, is
injurious to the business or interests of the Company.

 

  (3) Violation of any federal, state, or local law applicable to the Company.

 

  (4) Any material breach of this agreement.

 

  c) Executive may terminate employment at any time, with or without good
reason, upon 60 days written notice to the Company.

 

  d) If Executive resigns or employment is terminated by the Company for cause,
the Company shall have no further obligation to Executive other than for Annual
Salary earned through the date of termination. No severance pay or other
benefits of any kind will be provided.

 

  e)

In the event the Company terminates Executive’s employment other than “for
cause” as defined above, the Company shall, as a severance benefit, continue to
pay Executive his normal salary ending on the first to occur of (1) the first
anniversary of the date of termination; or (2) the date Executive obtains other
substantially similar employment. In the event

 

3



--------------------------------------------------------------------------------

 

Executive obtains other employment which is not substantially similar, the
Company shall pay the difference between Executive’s new salary and that which
he received as an Employee of the Company.

 

  f) In the event there is a “change of Control” (as hereinafter defined) and
neither the Company nor the Buyer offers the Executive a position with
Comparable compensation the Executive may choose to resign and receive (in lieu
of any other severance or like benefit) the severance provided in this
subparagraph (f). The Executive must provide written notice of such election
within the thirty day period following the date of the Change of Control, and
such resignation shall be effective on the 60th” day following such written
notice (unless the Company and Executive agree to a different effective date).
Upon such a resignation, the Company shall continue to pay to the Executive as
severance hereunder, his normal salary until the first to occur of (i) the end
of the twelve months following the cessation of employment or (ii) the date the
Executive obtains other employment with comparable or better compensation. In
the event the Executive during such twelve months obtains other employment which
does not have comparable or better compensation, the severance payable to the
Executive shall be reduced by the compensation paid to the Executive in such new
employment.

The term “Change of Control” as utilized herein refers to each of the following
events:

 

  (A) Any change of control of the Company of a nature that would be required to
be reported in the Company’s proxy statement under the Securities Exchange Act
of 1934, as amended.

 

  (B) The Company effectuates the sale of all or substantially all of its assets
other than in the ordinary course of business; or

 

  (C) The Company effectuates a merger, consolidation or like business
combination or reorganization having the same effect as the event described in
subsection (A) above.

 

  g) Regardless of the reason for termination, Executive shall have such rights
as may be provided by COBRA and as may be provided pursuant to any retirement
plan which is qualified pursuant to ERISA and in which Executive participates.

 

  10. MISCELLANEOUS

 

  a) This Agreement and disputes arising herefrom shall be governed by New York
law.

 

  b)

In the event any provision of this Agreement is held to be invalid or
unenforceable for any reason, including without limitation the geographic,

 

4



--------------------------------------------------------------------------------

 

business scope, or duration, this Agreement shall be construed as if such
provision had been more narrowly drawn so as not to be invalid or unenforceable.

 

  c) This Agreement supersedes all prior agreements, arrangements, and
understandings, written or oral, relating to the subject matter.

 

  d) The failure of either party at any time to require performance of any
provision hereof shall in no way affect the right at a later time to enforce the
same.

 

For Executive:

   

For the Company:

/s/ Arthur W. Hicks, Jr.

   

/s/ John Aglialoro, CEO

Date: February 22, 2006

   

Date: February 22, 2006

 

5